                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Sunny Days Entertainment, LLC,   )                C/A No. 6:18-cv-00015-DCC
                                 )
                      Plaintiff, )
                                 )
v.                               )                OPINION AND ORDER
                                 )
TRAXXAS, L.P.,                   )
                                 )
                      Defendant. )
________________________________ )

         This matter comes before the Court on Defendant's Motion to Dismiss for Lack of

Personal Jurisdiction and Insufficient Service of Process.1 ECF No. 14. Plaintiff filed a

Response in Opposition, ECF No. 19, and Defendant filed a Reply, ECF No. 20.

Therefore, the Motion is ripe for review.

    I.   Procedural and Factual History

         Plaintiff is a South Carolina corporation with its principal place of business in

Simpsonville, South Carolina. Plaintiff "makes and sells role play toys (for children to

imitate real life occupations) as well as toy bows and arrows, toy guns, toy trucks, and toy

vehicles." ECF No. 8 at 2. Plaintiff "began selling toys in commerce under the MAXX

ACTION trademark at least as early as April 1, 2014, and on September 6, 2017, Plaintiff

filed a trademark application with the USPTO to register MAXX ACTION for 'Role play

toys in the nature of playsets for children to imitate real life occupation; Toys, namely, toy

bows and arrows, toy guns, toy trucks, toy vehicles,' Application Serial No. 87598578."


1
   The parties agree that any problems with service of process have been remedied;
therefore, the Court finds the Motion moot on that issue. Accordingly, the Court will limit
its discussion to Defendant's Motion to Dismiss for Lack of Personal Jurisdiction. See
ECF No. 20 at 1 n.1.
                                              1
Id. at 3. Plaintiff's toys generally retail for approximately $4.99 to $19.99 and are sold

through "mass market" outlets such as Target, Walmart, and other large stores. Id. at 5–

6.

        Defendant is a Texas limited partnership with its principal place of business in

McKinney, Texas. "Defendant makes and sells radio-controlled model vehicles and

related parts and motors." Id. at 2. Defendant's vehicles retail for approximately $149.99

to $949.99 and are sold online and through specialized hobby shops.             Id. at 5–6.

Defendant claims ownership to a variety of trademark registrations containing the phrase

"MAXX" such as "E-MAXX," "MINI MAXX," and other related phrases. Id. The original

"MAXX" trademark was issued on January 2, 2007, with other trademarks containing

permutations of that phrase being issued since that time up to and including December

27, 2016. Id. at 2–3.

        On December 4, 2017, Defendant sent Plaintiff a cease-and-desist letter, "in which

Defendant asserts that it uses its Registered Marks to identify, advertise, and promote its

radio-controlled model vehicles, as well as related goods, and that [Plaintiff] is violating

trademark rights of [Defendant] by using the mark MAXX ACTION in connection with its

offering of role play toys . . . and further that resulting consumer confusion caused by the

use of MAXX ACTION will unfairly give the goods of [Plaintiff] a ready acceptance in the

marketplace that is undeserved."      Id. at 3 (internal quotations omitted).    Defendant

demanded that Plaintiff cease using and abandon the MAXX ACTION trademark. Id. at

8. This cease-and-desist letter was also sent to six vendors who sell Plaintiff's products.

Id. at 9.




                                             2
       Thereafter, Plaintiff filed a Complaint, which was subsequently amended prior to

service, which alleges three causes of action. ECF Nos. 1, 8. First, Plaintiff seeks a

declaration that its MAXX ACTION trademark does not violate any laws or the rights of

Defendant to its Registered Marks. Id. at 10. Second, Plaintiff requests a declaration

"that, when considering Defendant's Registered Marks, no likelihood of confusion would

occur by the continued use of, and the subsequent federal registration of, Plaintiff's MAXX

ACTION trademark, which application is pending before the USPTO." Id. at 11. Finally,

Plaintiff alleged a cause of action for tortious interference with contractual relationships,

seeking damages based on Defendant's transmission of the cease-and-desist letter to

Plaintiff's vendors. Id. at 11–12.

       Plaintiff's Amended Complaint includes the following allegation about personal

jurisdiction:

       Court has personal jurisdiction over Defendant because Defendant
       engages in business in the State of South Carolina and has sufficient
       contacts in the State of South Carolina to subject it to in personam
       jurisdiction. Particularly, Defendant sells its products online and through
       various dealer stores, and Defendant makes its products available to
       customers all over the United States, including the State of South Carolina.
       Further, on information and belief, Defendant sells its products in South
       Carolina.

ECF No. 8 at 2. In response to Plaintiff's Amended Complaint, Defendant entered a

special appearance for the limited purpose of contesting the Court's personal jurisdiction

and filed a Motion to Dismiss. The parties have fully briefed Defendant's Motion, and it is

ripe for the Court's review.

 II.   Legal Standard

       When a defendant challenges the Court's personal jurisdiction under Rule

12(b)(2), the plaintiff has the burden of proving that jurisdiction exists by a preponderance

                                             3
of the evidence. In re Celotex Corp., 124 F.3d 619, 628 (4th Cir. 1997). "If the existence

of jurisdiction turns on disputed factual questions[,] the court may resolve the challenge

on the basis of a separate evidentiary hearing, or may defer ruling pending receipt at trial

of evidence relevant to the jurisdictional question." Combs v. Bakker, 886 F.2d 673, 676

(4th Cir. 1989). However, when "a district court rules on a Rule 12(b)(2) motion without

conducting an evidentiary hearing or without deferring ruling pending receipt at trial of

evidence relevant to the jurisdictional issue, but rather relies on the complaint and

affidavits alone, 'the burden on the plaintiff is simply to make a prima facie showing of

sufficient jurisdictional basis in order to survive the jurisdictional challenge.'" In re Celotex

Corp., 124 F.3d at 628 (quoting Combs, 886 F.2d at 676). "In deciding whether the

plaintiff has made the requisite showing, the court must take all disputed facts and

reasonable inferences in favor of the plaintiff."         Carefirst of Md., Inc. v. Carefirst

Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (citing Mylan Labs, Inc. v. Akzo,

N.V., 2 F.3d 56, 59–60 (4th Cir. 1993)). Additionally, "'[i]n reviewing the record before it,

a court may consider pleadings, affidavits, and other evidentiary materials without

converting the motion to dismiss to a motion for summary judgment.'" Magic Toyota, Inc.

v. Se. Toyota Distribs., Inc., 784 F. Supp. 306 (D.S.C. 1992) (quoting VDI Techs. v. Price,

781 F. Supp. 85, 87 (D.N.H. 1991)).

       A federal court may exercise personal jurisdiction over a defendant in the manner

provided by state law. Fed. R. Civ. P. 4(k)(1)(A). Thus, "for a district court to validly

assert personal jurisdiction over a non-resident defendant, two conditions must be

satisfied. First, the exercise of jurisdiction must be authorized by the long-arm statute of

the forum state, and, second, the exercise of personal jurisdiction must also comport with



                                               4
Fourteenth Amendment due process requirements." Christian Sci. Bd. of Dirs. of First

Church of Christ, Sci. v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001) (citing Stover v.

O'Connell Assocs., Inc., 84 F.3d 132, 134 (4th Cir. 1996)).

       South Carolina's long-arm statute provides as follows:

       A court may exercise personal jurisdiction over a person who acts directly
       or by an agent as to a cause of action arising from the person's: (1)
       transacting any business in this State; (2) contracting to supply services or
       things in the State; (3) commission of a tortious act in whole or in part in this
       State; (4) causing tortious injury or death in this State by an act or omission
       outside this State if he regularly does or solicits business, or engages in any
       other persistent course of conduct, or derives substantial revenue from
       goods used or consumed or services rendered in this State; (5) having an
       interest in, using, or possessing real property in this State; (6) contracting
       to insure any person, property, or risk located within this State at the time
       of contracting; (7) entry into a contract to be performed in whole or in part
       by either party in this State; or (8) production, manufacture, or distribution
       of goods with the reasonable expectation that those goods are to be used
       or consumed in this State and are so used or consumed.

S.C. Code Ann. § 36-2-803(A). "South Carolina's long-arm statute has been interpreted

to reach the outer bounds permitted by the Due Process Clause." ESAB Group, Inc. v.

Centricut, Inc., 126 F.3d 617, 623 (4th Cir. 1997) (citations omitted). "Consequently, 'the

statutory inquiry necessarily merges with the constitutional inquiry, and the two inquiries

essentially become one.'"      Id. (quoting Stover, 84 F.3d at 135–36).           The central

constitutional question the Court must address is whether the defendant has established

"minimum contacts with [South Carolina] such that the maintenance of the suit does not

offend 'traditional notions of fair play and substantial justice.'"        Int'l Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463

(1940)).

       Viewed through this constitutional lens, personal jurisdiction may arise through

specific jurisdiction, which is based on the conduct alleged in the lawsuit, or through

                                              5
general jurisdiction. CFA Inst. v. Inst. of Chartered Fin. Analysts of India, 551 F.3d 285,

292 n.15 (4th Cir. 2009). Under general jurisdiction, a defendant's contacts or activities

in the forum state do not provide the basis for the suit. Id. Instead, when a defendant

has "continuous and systematic" contacts with the forum state, the defendant "may be

sued in [the forum] state for any reason, regardless of where the relevant conduct

occurred."   Id. (citations omitted).    When the defendant is a corporation, "general

jurisdiction requires affiliations 'so continuous and systematic as to render [the foreign

corporation] essentially at home in the forum State,' i.e., comparable to a domestic

enterprise in that State." Daimler AG v. Bauman, 571 U.S. 117, 159 n.11 (2014) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

       In contrast, under specific jurisdiction, a defendant may be sued in this Court if the

litigation results from alleged injuries that arose out of or related to their contacts with

South Carolina and those contacts were sufficient. Helicopteros Nacionales de Colombia,

S.A. v. Hall, 466 U.S. 408, 414 (1984). To determine whether specific jurisdiction exists,

courts employ a "minimum contacts" analysis that examines: "(1) the extent to which the

defendant purposefully avail[ed] itself of the privilege of conducting activities in the State;

(2) whether the plaintiff['s] claims arise out of those activities directed at the State; and

(3) whether the exercise of personal jurisdiction would be constitutionally reasonable."

ALS Scan, Inc. v. Dig. Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002) (internal

quotations omitted). This analysis focuses on the relationship between the defendant,

the forum, and the litigation; therefore, the Supreme Court has emphasized "[t]wo related

aspects of this necessary relationship." Walden v. Fiore, 571 U.S. 277, 284 (2014). "First,

the relationship must arise out of contacts that the defendant himself creates with the



                                              6
forum State." Id. (internal quotation omitted) (quoting Burger King Corp. v. Rudzewicz,

471 U.S. 462, 475 (1985)). "Second, [the] minimum contacts analysis looks to the

defendant's contacts with the forum State itself, not the defendant's contacts with persons

who reside there." Id. (internal quotation omitted) (citing Int'l Shoe Co., 326 U.S. at 319).

 III.   Analysis

        As set forth above, personal jurisdiction may lie where a court has either general

or specific jurisdiction over a defendant. In its Motion to Dismiss, Defendant contends

that the Court has neither general nor specific jurisdiction. The Court turns first to general

jurisdiction.

           A. General Jurisdiction

        In recent years, the Supreme Court has significantly narrowed the reaches of

general personal jurisdiction. Most recently, in Daimler AG v. Bauman, the Supreme

Court clarified that general jurisdiction over corporate defendants will only exist in three

circumstances: (1) in the forum where the defendant is incorporated; (2) in the forum

where the defendant has its principal place of business; and (3) in a forum where a

"corporation's affiliations with the [forum] are so continuous and systematic as to render

[it] essentially at home in the forum State." 571 U.S. 117, 138–39 (2014) (internal

quotations omitted).

        Here, Defendant is a Texas limited partnership that maintains its principal place of

business in McKinney, Texas. As such, the only way this Court can have personal

jurisdiction over Defendant is if Defendant's contacts with South Carolina are so

continuous and systematic as to render it essentially at home in South Carolina. See id.

at 139.



                                              7
       Plaintiff has alleged that Defendant sells its toys through three brick and mortar

stores in South Carolina as well as online to South Carolina consumers. In its Response

to Defendant's Motion, Plaintiff contends that Defendant's website now lists nine hobby

shops in South Carolina that distribute Defendant's products. Regardless of the number

of brick and mortar stores Defendant distributes its products through or the volume of

Defendant's online sales in South Carolina, the Supreme Court has emphasized that

sales—even when sizeable—in a forum are not sufficient to confer general jurisdiction,

as doing so would subject many corporate defendants to personal jurisdiction in every

State. See id. Were it otherwise, "any substantial manufacturer or seller of goods would

be amenable to suit, on any claim for relief, wherever its products are distributed."

Goodyear, 564 U.S. at 929.        Measured against the Supreme Court's mandate in

Goodyear and Daimler AG, South Carolina is not a forum in which it would be permissible

to subject Defendant to general jurisdiction.2

       As detailed below, however, this finding is not determinative, as there are sufficient

contacts to confer specific jurisdiction over Defendant.

          B. Specific Jurisdiction

       Defendant contends the Court lacks specific personal jurisdiction because there is

no affiliation between the forum and the underlying controversy. Specifically, Defendant




2
  The Court notes that Plaintiff's discussion of general jurisdiction does not address the
Supreme Court's holdings in Goodyear and Daimler AG and largely conflates the issues
of general jurisdiction and specific jurisdiction. See, e.g., ECF No. 19 at 4 (contending
the Court has general jurisdiction "because [Defendant] has purposefully directed sales
and marketing efforts at South Carolina residents through certain independent distributors
within the state).
                                             8
argues that "cease-and-desist letters do not form the basis for personal jurisdiction." ECF

No. 14-1 at 8 (citations omitted). For the reasons set forth below, the Court disagrees.

       Defendant is correct that "the court cannot, consistent with Due Process, find

exercise of personal jurisdiction over Defendants permissible based solely on one

isolated contact in which Defendants deposited a [mailing] into the U.S. Mails addressed

to South Carolina." Jarrett v. State of North Carolina, 868 F. Supp. 155, 158 (D.S.C.

1994). That, however, is not the case here. Defendant, a limited partnership engaged in

the sale of toys in South Carolina, sent a cease-and-desist letter to Plaintiff as well as a

number of retailers that sell Plaintiff's toys. While the Fourth Circuit has not directly

addressed the issue at bar, a number of other circuit courts have found specific jurisdiction

in similar cases.

       For example, in Dudnikov v. Chalk & Vermilion Fine Arts, Inc., Judge (now Justice)

Gorsuch, writing for the Tenth Circuit, found personal jurisdiction under similar facts. 514

F.3d 1063 (10th Cir. 2008). In that case, the plaintiffs were eBay sellers who sold a variety

of fabrics from their home in Colorado. Id. at 1067. Several of the plaintiff's prints

contained images imitating a famous artist. Id. The defendants, the owners of the rights

to the artist's images, saw the plaintiff's eBay page, concluded that the plaintiff's fabrics

infringed their copyrights, contacted eBay in California who then suspended the plaintiff's

account, and emailed the plaintiffs a cease-and-desist letter, which threatened a federal

lawsuit. Id. Before the defendants could file suit, the plaintiffs initiated an action in federal

district court in Colorado seeking a declaration that their prints did not infringe defendants'

copyrights. Id. The defendants moved to dismiss for lack of personal jurisdiction, and

the district court granted the motion. Id. at 1067–68. On appeal, the Tenth Circuit noted



                                               9
that the defendants went well beyond simply sending the plaintiffs a cease-and-desist

letter, emphasizing the defendants' mailing of a notice of infringement to eBay and

characterizing the plaintiffs' actions as "an effort to reverse . . . the intended

consequences of defendants' [notice] which [plaintiffs] incurred in Colorado." Id. at 1082.

Therefore, the Tenth Circuit reversed the district court's grant of the defendants' motion

to dismiss.

       Several other circuit courts have similarly held that extrajudicial enforcement

attempts, coupled with a cease-and-desist letter, can form the basis for specific personal

jurisdiction. See, e.g., Bancroft & Masters, Inc. v. Augusta Nat'l, Inc., 223 F.3d 1082 (9th

Cir. 2000), overruled in part on other grounds by Yahoo! Inc. v. La Ligue Contre Le

Racisme Et L'Antisemitisme, 433 F.3d 1199, 1207 (9th Cir. 2006) (en banc). While the

Federal Circuit has reached varying results on the relevant questions in different cases,

the court recently found specific personal jurisdiction in a case where there were "cease-

and-desist letters combined with ongoing business in the forum state." Campbell Pet Co.

v. Miale, 542 F.3d 879, 883 (Fed. Cir. 2008). In doing so, the Federal Circuit favorably

cited both Dudnikov and Bancroft & Masters, embracing the rule that specific jurisdiction

is appropriate when "[r]ather than simply sending a cease-and-desist letter to the

plaintiffs, the defendants [have] 'communicated their complaint to a third party with the

intent that the third party take action directly against plaintiff's business interests . . . .'"

Id. at 887 (quoting Dudnikov, 514 F.3d at 1082).

       Based on the Court's review of the cases, there does not appear to be a pure circuit

split on this issue as Defendant intimates in its briefing. Rather, these circuit courts have

adopted a rule where the district court must conduct a fact-specific inquiry into what



                                               10
actions other than the sending of a cease-and-desist letter have occurred in a case. See,

e.g., Campbell Pet Co., 542 F.3d at 886 (collecting cases where the Federal Circuit has

found such additional conduct confers specific personal jurisdiction). This rationale is in

accord with guidance from the Supreme Court. In Burger King Corp. v. Rudzewicz, the

Supreme Court emphasized the importance of "'there be[ing] some act by which the

defendant purposefully avails itself of the privilege of conducting activities within the forum

State, thus, invoking the benefits and protections of its laws.'" 471 U.S. 461–62 (quoting

Hanson v. Denckia, 357 U.S. 235, 253 (1958)). A defendant need not be physically

present in a state to meet this jurisdictional requirement. Id. at 476. Indeed, "[s]o long as

a commercial actor's efforts are 'purposefully directed' toward residents of another State,

[the Supreme Court has] consistently rejected the notion that an absence of physical

contacts can defeat personal jurisdiction there." Id. (citations omitted).

       In order to satisfy the purposeful direction requirement, the defendant must have:

(1) committed an intentional act; (2) that was expressly aimed at the forum state; and (3)

caused harm, the brunt of which is felt by the plaintiff in the forum state. Calder v. Jones,

465 U.S. 783, 789–90 (1984). "[T]he express aiming test focuses more on a defendant's

intentions—where was the focal point of its purposive efforts—while the latter requirement

concentrates on the consequences of the defendant's actions—where was the alleged

harm actually felt by the plaintiff." Dudnikov, 514 F.3d at 1075 (internal quotations

omitted).

       Applying these well-established jurisdictional principles, the Court holds that

Plaintiff has established a prima facie case of specific personal jurisdiction. To that end,

the Court finds that the three required elements detailed above are met. First, Defendant



                                              11
committed intentional acts by mailing Plaintiff a cease-and-desist letter and by mailing

cease-and-desist letters to six of Plaintiff's retailers. Second, Defendant's intention in

doing this was to negatively impact Plaintiff's sales, with Defendant's conduct directed

toward Plaintiff in South Carolina. Finally, the brunt of the harm—measured in lost

sales—was felt by Plaintiff in South Carolina.       Therefore, the Court finds that the

extrajudicial enforcement efforts undertaken by Defendant are sufficient to establish

specific personal jurisdiction.

       Moreover, the Court holds that a finding of personal jurisdiction in South Carolina

comports with traditional notions of fair play and substantial justice. "The Supreme Court

made clear that [this] factor is to be applied sparingly. When a defendant seeks to rely

on the 'fair play and substantial justice' factor to avoid the exercise of jurisdiction by a

court that otherwise would have personal jurisdiction over the defendant, 'he must present

a compelling case that the presence of some other considerations would render

jurisdiction unreasonable.'" Campbell Pet Co., 542 F.3d at 885 (quoting Burger King, 471

U.S. at 477). No such compelling case exists here.

IV.    Conclusion

       For the foregoing reasons, the Defendant’s Motion to Dismiss, ECF No. 14, is

DENIED.

       IT IS SO ORDERED.
                                                        s/Donald C. Coggins, Jr.
                                                        United States District Judge
March 25, 2019
Spartanburg, South Carolina




                                            12
